         Case 20-34114 Document 965 Filed in TXSB on 01/21/21 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
VALARIS PLC, et al.,1                                             ) Case No. 20-34114 (MI)
                                                                  )
                          Debtors.                                ) (Jointly Administered)
                                                                  )

         NOTICE OF SERVICE OF INITIAL EXPERT REPORTS OF CREDITOR,
           DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD.

         Pursuant to the parties’ agreement to extend the deadline set forth in the Stipulation

Regarding Scheduling for the Confirmation Hearing Related to the Debtors’ Joint Chapter 11

Plan of Reorganization [Docket No. 774], Creditor, Daewoo Shipbuilding & Marine Engineering

Co., Ltd. (“Daewoo”), hereby confirms that on January 20, 2021, it served copies of the

following initial expert reports on counsel for the Debtors, counsel for the RCF Administrative

Agent, counsel for the Official Committee of Unsecured Creditors, and counsel for the Ad Hoc

Group of Unsecured Noteholders:

         1.      Expert Report of Christopher J. Kearns;

         2.      Expert Report of George Koutouras; and

         3.      Expert Report of Scott Baxter.




1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at http://cases.stretto.com/Valaris. The location of Debtor Ensco Incorporated’s
    principal place of business and the Debtors’ service address in these chapter 11 cases is 5847 San Felipe Street,
    Suite 3300, Houston, Texas 77057.



                 DOCS_LA:335267.2 19229/005
       Case 20-34114 Document 965 Filed in TXSB on 01/21/21 Page 2 of 2




Dated: January 21, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                          Maxim B. Litvak
                                          Maxim B. Litvak (TX Bar No. 24002482)
                                          Pachulski Stang Ziehl & Jones LLP
                                          150 California Street, 15th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 263-7000
                                          Facsimile: (415) 263-7010
                                          Email: mlitvak@pszjlaw.com

                                          Bradford J. Sandler
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: bsandler@pszjlaw.com

                                          Shirley S. Cho
                                          Alan J. Kornfeld
                                          10100 Santa Monica Blvd., 13th Fl.
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-6910
                                          Facsimile: (310) 201-0760
                                          Email: scho@pszjlaw.com
                                                  akornfeld@pszjlaw.com

                                          Counsel for Daewoo Shipbuilding & Marine
                                          Engineering Co., Ltd.

                                          - and –

                                          LIMNEXUS LLP
                                          Jed Donaldson (Pro Hac Vice application pending)
                                          1050 Connecticut Ave. NW, Suite 500
                                          Washington, DC 20036
                                          Telephone: (202) 772-1077
                                          Email: Jed.donaldson@limnexus.com

                                          Co-Counsel for Daewoo Shipbuilding & Marine
                                          Engineering Co., Ltd.




             DOCS_LA:335267.2 19229/005
